      Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 1 of 30




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

JANE DOE 1,                              *
                                         *
      Plaintiff,                         *          Civil Action No.
v.                                       *          1:19-cv-03840-WMR
                                         *
RED ROOF INNS, INC.; RED                 *          JURY TRIAL DEMANDED
ROOF FRANCHISING, LLC; RRI               *
III, LLC; RRI WEST                       *
MANAGEMENT, LLC; FMW RRI                 *
NC, LLC; SUB-SU HOTEL GP,                *
LLC; WESTMONT HOSPITALITY                *
GROUP, INC.; WHG SU                      *
ATLANTA LP; WHG SU                       *
ATLANTA, LLC; KUZZINS                    *
BUFORD, INC.; VARAHI HOTEL,              *
LLC; CC&S DEVELOPMENT,                   *
LLC; ESSEX, LLC; and HSI                 *
CHAMBLEE, LLC,

      Defendants.

            DEFENDANT RED ROOF FRANCHISING LLC’S
             ANSWER AND AFFIRMATIVE DEFENSES TO
     PLAINTIFF’S SECOND AMENDED COMPLAINT FOR DAMAGES

      COMES NOW Red Roof Franchising, LLC (hereinafter “Defendant”), a

Defendant in the above-captioned civil action, and without waiving any defenses as to

jurisdiction or venue, hereby files its Answer and Affirmative Defenses to Plaintiff’s

Second Amended Complaint (hereinafter “SAC”) for Damages, stating as follows:

                                         1.

      As to this Defendant, denied.
          Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 2 of 30




                                           2.

         This Defendant denies any sex trafficking occurred during the time it was

franchisor of any of the hotels that are the subject of this lawsuit. In further

responding, this Defendant does not have sufficient knowledge or information to

either admit or deny the remaining allegations contained in paragraph 2 of the SAC.

                                           3.

         This Defendant denies any sex trafficking occurred during the time it was

franchisor of any of the hotels that are the subject of this lawsuit. In further

responding, this Defendant does not have sufficient knowledge or information to

either admit or deny the remaining allegations contained in paragraph 3 of the SAC.

                                           4.

         This Defendant denies any sex trafficking occurred during the time it was

franchisor of any of the hotels that are the subject of this lawsuit. In further

responding, this Defendant does not have sufficient knowledge or information to

either admit or deny the remaining allegations contained in paragraph 4 of the SAC.

                                           5.

         This Defendant denies it is liable to Plaintiff under the Trafficking Victims

Protection and Reauthorization Act, the Georgia Racketeer and Influenced and

Corrupt Organization Act, and for negligence.




4829-3257-1330.1                           2
          Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 3 of 30




                                   THE PARTIES

                                           6.

         Defendant does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 6 of the SAC.

                                  Smyrna Red Roof

                                           7.

         The allegations contained in paragraph 7 of the SAC are not directed at this

Defendant. In further responding, Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in paragraph 7 of the

SAC.

                                           8.

         Defendant admits the allegations contained in paragraph 8 of the SAC.

                                           9.

         The allegations contained in paragraph 9 of the SAC are not directed at this

Defendant. In further responding, Defendant does not have sufficient knowledge

or information to either admit or deny the allegations contained in paragraph 9 of

the SAC.

                                           10.

         The allegations contained in paragraph 10 of the SAC are not directed at this

Defendant. In further responding, Defendant does not have sufficient knowledge or



4829-3257-1330.1                            3
          Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 4 of 30




information to either admit or deny the allegations contained in paragraph 10 of the

SAC.

                                            11.

         The allegations contained in paragraph 11 of the SAC are not directed at this

Defendant. In further responding, Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in paragraph 11 of the

SAC.

                                            12.

         The allegations contained in paragraph 12 of the SAC are not directed at this

Defendant. In further responding, Defendant does not have sufficient knowledge or

information to either admit or deny the allegations contained in paragraph 12 of the

SAC.

                                            13.

         Paragraph 13 of the SAC sets forth definitions to which no response is required.

To the extent a response is required, this Defendant denies the allegations contained in

paragraph 13 of the SAC.

                                   Atlanta Red Roof

                                            14.

         The allegations contained in paragraph 14 of the SAC are not directed at this

Defendant. In further responding, Defendant does not have sufficient knowledge or



4829-3257-1330.1                             4
          Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 5 of 30




information to either admit or deny the allegations contained in paragraph 14 of the

SAC.

                                            15.

         Paragraph 15 of the SAC sets forth definitions to which no response is required.

To the extent a response is required, this Defendant denies the allegations contained in

paragraph 15 of the SAC.

                               Suburban Extended Stay

                                     16. through 19.

         The allegations contained in paragraphs 16 through 19 of the SAC are not

directed at this Defendant. In further responding, Defendant does not have sufficient

knowledge or information to either admit or deny the allegations contained in

paragraphs 16 through 19 of the SAC.

                                            20.

         Paragraph 20 of the SAC sets forth definitions to which no response is required.

To the extent a response is required, this Defendant denies the allegations contained in

paragraph 20 of the SAC.

                                        Microtel

                                     21. through 23.

         The allegations contained in paragraphs 21 through 23 of the SAC are not

directed at this Defendant. In further responding, Defendant does not have sufficient



4829-3257-1330.1                             5
          Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 6 of 30




knowledge or information to either admit or deny the allegations contained in

paragraphs 21 through 23 of the SAC.

                                            24.

         Paragraph 24 of the SAC sets forth definitions to which no response is required.

To the extent a response is required, this Defendant denies the allegations contained in

paragraph 24 of the SAC.

                                            25.

         Paragraph 25 of the SAC sets forth definitions to which no response is required.

To the extent a response is required, this Defendant denies the allegations contained in

paragraph 25 of the SAC.

                             JURISDICTION & VENUE

                                            26.

         Denied.

                                            27.

         Denied.

                                            28.

         Denied.




4829-3257-1330.1                             6
          Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 7 of 30




                              FACTUAL ALLEGATIONS

I.       THE SMYRNA RED ROOF

         A.        The Trafficking of Jane Doe 1 at the Smyrna Red Roof.

                                      29. through 42.

         This Defendant denies any sex trafficking occurred during the time it was

franchisor of any of the hotels that are the subject of this lawsuit. Defendant denies

any remaining allegations contained in paragraphs 29 through 42 of the SAC.

                                      43. through 47.

         This Defendant denies any sex trafficking occurred during the time it was

franchisor of any of the hotels that are the subject of this lawsuit. In further

responding, Defendant does not have sufficient knowledge or information to either

admit or deny the remaining allegations contained in paragraphs 43 through 47 of the

SAC.

                                      48. through 59.

         Denied.

                                      60. through 63.

         This Defendant denies any sex trafficking occurred during the time it was

franchisor of any of the hotels that are the subject of this lawsuit. In further

responding, Defendant does not have sufficient knowledge or information to either




4829-3257-1330.1                            7
          Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 8 of 30




admit or deny the remaining allegations contained in paragraphs 60 through 63 of the

SAC.

                                    64. through 75.

         Denied.

         B.        The Smyrna Red Roof Defendants

                                         76.

         Defendant admits that it was the franchisor of Smyrna Red Roof starting

approximately in December 2012. In further responding, Defendant denies the

remaining allegations contained in paragraph 76 of the SAC.

                                         77.

         As to this Defendant, denied.

                   1.   The Corporate Relationship between Westmont and
                        Red Roof Inns, Inc.

                                    78. through 88.

         As to this Defendant, denied.

                   2.   Owners and Franchisees of the Smyrna Red Roof

                                    89. through 91.

         As to this Defendant, denied.

                   3.   Managers of the Red Roof

                                    92. through 99.




4829-3257-1330.1                          8
          Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 9 of 30




         The allegations contained in paragraphs 92 through 99 of the SAC are not

directed at this Defendant. In further response, Defendant does not have sufficient

knowledge or information to either admit or deny the remaining allegations contained

in paragraphs 92 through 99 of the SAC.

                   4.   The Smyrna Red Roof Franchisor

                                     100. through 102.

         As to this Defendant, denied.

II.      THE ATLANTA RED ROOF

         A.        The Sex Trafficking of Jane Doe 1 at the Atlanta Red Roof

                                     103. through 105.

         This Defendant denies any sex trafficking occurred during the time it was

franchisor of any of the hotels that are the subject of this lawsuit. In further

responding, this Defendant does not have sufficient knowledge or information to

either admit or deny the remaining allegations contained in paragraphs 103 through

105 of the SAC.

                                     106. through 113.

         Denied.

                                           114.

         This Defendant denies any sex trafficking occurred during the time it was

franchisor of any of the hotels that are the subject of this lawsuit. In further



4829-3257-1330.1                            9
         Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 10 of 30




responding, this Defendant does not have sufficient knowledge or information to

either admit or deny the remaining allegations contained in paragraphs 114 of the

SAC.

                                    115. through 119.

         As to this Defendant, denied.

         B.        The Atlanta Red Roof Defendants

                                          120.

         Denied.

                                          121.

         Denied.

                   1.   The Corporate Relationship between Westmont and
                        Red Roof Inns, Inc.

                                    122. through 124.

         Denied.

                   2.   Owners of the Atlanta Red Roof.

                                    122. through 124.

         The allegations contained in paragraphs 122 through 124 of the SAC are not

directed at this Defendant. In further response, Defendant does not have sufficient

knowledge or information to either admit or deny the remaining allegations contained

in paragraphs 122 through 124 of the SAC.




4829-3257-1330.1                           10
         Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 11 of 30




                   3.   Managers of the Atlanta Red Roof.

                                    125. through 130.

         The allegations contained in paragraphs 125 through 130 of the SAC are not

directed at this Defendant. In further response, Defendant does not have sufficient

knowledge or information to either admit or deny the remaining allegations contained

in paragraphs 125 through 130 of the SAC.

                   4.   Franchisor of the Atlanta Red Roof.

                                          131.

         Denied.

III.     THE SUBURBAN EXTENDED STAY

                                    132. through 171.

         The allegations contained in paragraphs 132 through 171 of the SAC are not

directed at Defendant. In further response, Defendant does not have sufficient

knowledge or information to either admit or deny the remaining allegations contained

in paragraphs 132 through 171 of the SAC.

IV.      THE MICROTEL INN & SUITES

                                    172. through 201.

         The allegations contained in paragraphs 172 through 201 of the SAC are not

directed at Defendant. In further response, Defendant does not have sufficient




4829-3257-1330.1                           11
         Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 12 of 30




knowledge or information to either admit or deny the remaining allegations contained

in paragraphs 172 through 201 of the SAC.

                                         COUNTS

                Violations of the Georgia Racketeer Influenced
                        and Corrupt Organizations Act
  (Allegations Common to Counts I-II, V-VI, IX-X, -XIII-XIV, XVII-XVIII)

                                            202.

         As to this Defendant, denied.

         A.        Acts of Racketeering Activity

                   i.    Sex Trafficking in Violation of Federal Law

                                            203.

         As to this Defendant, denied.

                   ii.   Sex Trafficking in Violation of State Law

                                            204.

         Paragraph 204 of the SAC sets forth a legal conclusion to which no response is

required.

                                            205.

         Paragraph 205 of the SAC sets forth a legal conclusion to which no response

is required.




4829-3257-1330.1                              12
         Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 13 of 30




                                               206.

         Paragraph 206 of the SAC sets forth a legal conclusion to which no response is

required.

                                               207.

         As to this Defendant, denied.

                                               208.

         As to this Defendant, denied.

                                               209.

         As to this Defendant, denied.

                                               210.

         As to this Defendant, denied, including subparagraphs (a) through (d).

                                               211.

         As to this Defendant, denied.

                   iii.   False Imprisonment

                                               212.

         As to this Defendant, denied.

                                               213.

         As to this Defendant, denied, including subparagraphs (a) through (d).




4829-3257-1330.1                                13
         Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 14 of 30




                   iv.   Battery

                                             214.

         As to this Defendant, denied.

                   v.    Keeping a Place of Prostitution

                                             215.

         This Defendant does not have sufficient knowledge or information to either

admit or deny the allegations contained in paragraph 215 of the SAC.

                                             216.

         As to this Defendant, denied.

                                             217.

         As to this Defendant, denied, including subparagraphs (a) through (d).

                   vi.   Pimping

                                             218.

         As to this Defendant, denied.

         B.        The Acts of Racketeering Activity Formed a Pattern

                                      219. through 226.

         Paragraphs 218 through 226 of the SAC are denied as to this Defendant.




4829-3257-1330.1                              14
         Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 15 of 30




                                     COUNT I
            Violations of the Georgia Racketeer Influenced and Corrupt
                      Organizations Act O.C.G.A. § 16-14-4(c)
                      (Against Smyrna Red Roof Defendants:
            Westmont, RRI, RMW, Red Roof Franchising, and RRI West)

                                           227.

         This Defendant realleges and incorporates by reference paragraphs 1 through

226 as if expressly stated herein.

                                     228. through 238.

         As to this Defendant, denied.

                                     COUNT II
             Violations of the Georgia Racketeer Influenced and Corrupt
                       Organizations Act O.C.G.A. § 16-14-4(a)
                       (Against Smyrna Red Roof Defendants:
             Westmont, RRI, FMW, Red Roof Franchising, and RRI West)

                                           239.

         This Defendant realleges and incorporates by reference paragraphs 1 through

238 as if expressly stated herein.

                                     240. through 246.

         As to this Defendant, denied.




4829-3257-1330.1                            15
         Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 16 of 30




                                   COUNT III
                             TVPRA, 18 U.S.C. § 1595
                       (Against Smyrna Red Roof Defendants:
             Westmont, RRI, FMW, Red Roof Franchising, and RRI West)

                                           247.

         This Defendant realleges and incorporates by reference paragraphs 1 through

246 as if expressly stated herein.

                                     248. through 275.

         As to this Defendant, denied.

                                   COUNT IV
                                   Negligence
                    (Against the Smyrna Red Roof Defendants:
             Westmont, RRI, FMW, Red Roof Franchising and RRI West)

                                           276.

         This Defendant realleges and incorporates by reference Parts I.A-B and

paragraphs 1 through 275 above as if expressly stated herein.

                                     277. through 291.

         As to this Defendant, denied.

                                      COUNT V
             Violations of the Georgia Racketeer Influenced and Corrupt
                       Organizations Act O.C.G.A. § 16-14-4(c)
                        (Against Atlanta Red Roof Defendants:
            Westmont, RRI, RRI III, RRI West and Red Roof Franchising)

                                           292.

         This Defendant realleges and incorporates by reference Parts II.A-B and

paragraphs 1 through 291 as if expressly stated herein.

4829-3257-1330.1                            16
         Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 17 of 30




                                     293. through 303.

         As to this Defendant, denied.

                                    COUNT VI
                    Georgia Racketeer Influenced and Corrupt
                      Organizations Act O.C.G.A. § 16-14-4(a)
                      (Against Atlanta Red Roof Defendants:
            Westmont, RRI, RRI III, RRI West and Red Roof Franchising)

                                           304.

         This Defendant realleges and incorporates by reference Parts II.A-B and

paragraphs 1 through 303 as if expressly stated herein.

                                     305. through 311.

         As to this Defendant, denied.

                                   COUNT VII
                           TVPRA, 18 U.S.C. § 1595
                     (Against Atlanta Red Roof Defendants:
           Westmont, RRI, RRI III, RRI West, and Red Roof Franchising)

                                           312.

         This Defendant realleges and incorporates by reference paragraphs 1 through

311 as if expressly stated herein.

                                     313. through 330.

         As to this Defendant, denied.




4829-3257-1330.1                            17
         Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 18 of 30




                                  COUNT VIII
                                    Negligence
                     (Against Atlanta Red Roof Defendants:
           Westmont, RRI, RRI III, RRI West, and Red Roof Franchising)

                                           331.

         This Defendant realleges and incorporates by reference paragraphs 1 through

330 as if expressly stated herein.

                                     332. through 345.

         As to this Defendant, denied.

                                      COUNT IX
              Violations of the Georgia Racketeer Influenced and Corrupt
                        Organizations Act O.C.G.A. § 16-14-4(c)
                     (Against Suburban Extended Stay Defendants:
              HSI, Westmont, WHG SU LP, WHG SU LLC, and SUB-SU)

                                           346.

         This Defendant realleges and incorporates by reference paragraphs 1 through

345 as if expressly stated herein.

                                     346. through 357.

         The allegations contained in paragraphs 346 through 357 of the SAC are not

directed at this Defendant. In further responding, Defendant does not have sufficient

knowledge or information to either admit or deny the allegations contained in

paragraphs 346 through 357 of the SAC.




4829-3257-1330.1                            18
         Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 19 of 30




                                     COUNT X
             Georgia Racketeer Influenced and Corrupt Organizations Act
                                O.C.G.A. § 16-14-4(a)
                    (Against Suburban Extended Stay Defendants:
             HSI, Westmont, WHG SU LP, WHG SU LLC, and SUB-SU)

                                           358.

         This Defendant realleges and incorporates by reference paragraphs 1 through

357 as if expressly stated herein.

                                     359. through 365.

         The allegations contained in paragraphs 359 through 365 of the SAC are not

directed at this Defendant. In further responding, Defendant does not have sufficient

knowledge or information to either admit or deny the allegations contained in

paragraphs 359 through 365 of the SAC.

                                    COUNT XI
                              TVPRA, 18 U.S.C. § 1595
                    (Against Suburban Extended Stay Defendants:
              HSI, Westmont, WHG SU LP, WHG SU LLC, and SUB-SU)

                                           366.

         This Defendant realleges and incorporates by reference paragraphs 1 through

365 as if expressly stated herein.

                                     367. through 382.

         The allegations contained in paragraphs 367 through 382 of the SAC are not

directed at this Defendant. In further responding, Defendant does not have sufficient




4829-3257-1330.1                            19
         Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 20 of 30




knowledge or information to either admit or deny the allegations contained in

paragraphs 367 through 382 of the SAC.

                                   COUNT XII
                                    Negligence
                    (Against Suburban Extended Stay Defendants:
              HSI, Westmont, WHG SU LP, WHG SU LLC, and SUB-SU)

                                           383.

         This Defendant realleges and incorporates by reference paragraphs 1 through

382 as if expressly stated herein.

                                     384. through 397.

         The allegations contained in paragraphs 384 through 397 of the SAC are not

directed at this Defendant. In further responding, Defendant does not have sufficient

knowledge or information to either admit or deny the allegations contained in

paragraphs 384 through 397 of the SAC.

                                     COUNT XIII
              Violations of the Georgia Racketeer Influenced and Corrupt
                        Organizations Act O.C.G.A. § 16-14-4(c)
              (Against Microtel Defendants: Kuzzins, CC&S, and Essex)

                                           398.

         This Defendant realleges and incorporates by reference paragraphs 1 through

397 as if expressly stated herein.




4829-3257-1330.1                            20
         Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 21 of 30




                                      399. through 409.

         The allegations contained in paragraphs 399 through 409 of the SAC are not

directed at this Defendant. In further responding, Defendant does not have sufficient

knowledge or information to either admit or deny the allegations contained in

paragraphs 399 through 409 of the SAC.

                                    COUNT XIV
             Georgia Racketeer Influenced and Corrupt Organizations Act
                                O.C.G.A. § 16-14-4(a)
              (Against Microtel Defendants: Kuzzins, CC&S, and Essex)

                                            410.

         This Defendant realleges and incorporates by reference paragraphs 1 through

409 as if expressly stated herein.

                                      411. through 417.

         The allegations contained in paragraphs 411 through 417 of the SAC are not

directed at this Defendant. In further responding, Defendant does not have sufficient

knowledge or information to either admit or deny the allegations contained in

paragraphs 411 through 417 of the SAC.

                                         COUNT XV
                                   TVPRA, 18 U.S.C. § 1595
                   (Against Microtel Defendants: Kuzzins, CC&S and Essex)

                                            418.

         This Defendant realleges and incorporates by reference paragraphs 1 through

417 as if expressly stated herein.


4829-3257-1330.1                             21
         Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 22 of 30




                                      419. through 434.

         The allegations contained in paragraphs 419 through 434 of the SAC are not

directed at this Defendant. In further responding, Defendant does not have sufficient

knowledge or information to either admit or deny the allegations contained in

paragraphs 419 through 434 of the SAC.

                                         COUNT XVI
                                          Negligence
                   (Against Microtel Defendants: Kuzzins, CC&S and Essex)

                                            435.

         This Defendant realleges and incorporates by reference paragraphs 1 through

434 as if expressly stated herein.

                                      436. through 447.

         The allegations contained in paragraphs 436 through 447 of the SAC are not

directed at this Defendant. In further responding, this Defendant does not have

sufficient knowledge or information to either admit or deny the allegations contained

in paragraphs 436 through 447 of the SAC.


         All allegations not expressly admitted or otherwise addressed herein are hereby

denied.

                                AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

         The Plaintiff has failed to state a claim for which relief can be granted.


4829-3257-1330.1                             22
         Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 23 of 30




                           SECOND AFFIRMATIVE DEFENSE

         The Plaintiff’s claims are barred by the fact that no act or omission by this

Defendant has caused the Plaintiff’s alleged damages.

                           THIRD AFFIRMATIVE DEFENSE

         The Plaintiff’s claims are barred on the grounds of acquiescence, waiver,

estoppel, and/or laches.

                           FOURTH AFFIRMATIVE DEFENSE

         The losses, if any, sustained by the Plaintiff were the result of conduct of

persons or entities over whom this Defendant has no control or responsibility, and for

whose conduct this Defendant is thus not liable.

                           FIFTH AFFIRMATIVE DEFENSE

         The Plaintiff’s claims against this Defendant are barred because there is no

causal connection between any alleged act, error, or omission by this Defendant and

the Plaintiff’s alleged damages.

                           SIXTH AFFIRMATIVE DEFENSE

         Some or all of Plaintiffs’ claims may be barred by the applicable statute of

limitations.




4829-3257-1330.1                           23
         Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 24 of 30




                           SEVENTH AFFIRMATIVE DEFENSE

         This Defendant hereby gives notice that it intends to rely upon such other

defenses as may become apparent during the course of discovery and thus expressly

reserves the right to amend this Answer to assert such defenses.

                           EIGHTH AFFIRMATIVE DEFENSE

         The injuries or damages complained of was caused in whole or in part by the

negligence of the Plaintiff and that such negligence equaled or exceeded any

negligence on the part of this Defendant.

                            NINTH AFFIRMATIVE DEFENSE

         Plaintiff willingly, knowingly and voluntarily exposed herself to and assumed

the risk and therefore, Plaintiff’s recovery is barred.

                            TENTH AFFIRMATIVE DEFENSE

         If it is judicially determined that this Defendant was negligent or breached a

duty as alleged, which is specifically denied, then such negligence or breach of duty

was not a proximate cause of the damages claimed.

                          ELEVENTH AFFIRMATIVE DEFENSE

         Plaintiff has released, settled, entered into accord and satisfaction or otherwise

compromised her claims herein and, accordingly, said claims are barred by the

operation of law.




4829-3257-1330.1                             24
         Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 25 of 30




                            TWELFTH AFFIRMATIVE DEFENSE

         Plaintiff’s alleged damages were caused by a superseding, intervening act,

which was beyond the knowledge or control of this Defendant.

                           THIRTEENTH AFFIRMATIVE DEFENSE

         The Plaintiff’s claims are barred in whole or in part because of her own

comparative negligence.

                          FOURTEENTH AFFIRMATIVE DEFENSE

         This Defendant at all times relevant hereto acted in accordance with the

applicable standard of care under the circumstances.

                                     JURY DEMAND

         This Defendant hereby demands a trial by jury to the fullest extent permitted

by law on all triable issues.

                                  PRAYER FOR RELIEF

         Responding to the WHEREFORE paragraph, Defendant denies the allegations

in this Paragraph cast against it.


         WHEREFORE, having fully answered Plaintiff’s Second Amended Complaint

for Damages, this Defendant respectfully prays for the following relief from this

Honorable Court:

         1.        That Plaintiff’s claims be denied and Plaintiff’s Second Amended

                   Complaint be dismissed with prejudice;


4829-3257-1330.1                             25
         Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 26 of 30




         2.        That all costs, attorney’s fees, and expenses of this action be taxed

                   against Plaintiff;

         3.        That the case be tried before a jury of twelve (12) persons; and

         4.        For such other and further relief as this Honorable Court deems just and

                   proper.


         Respectfully submitted this 20th day of July, 2020.



                                                        /s/ Adi Allushi
                                                        CHARLES K. REED
                                                        Georgia Bar No. 597597
                                                        P. MICHAEL FREED
                                                        Georgia Bar No. 061128
                                                        ADI ALLUSHI
                                                        Georgia Bar No. 852810

                                                        Attorneys for Defendants
LEWIS BRISBOIS BISGAARD                                 Red Roof Inns, Inc.;
  & SMITH LLP                                           Red Roof Franchising, LLC
1180 Peachtree Street NE                                RRI III, LLC;
Suite 2900                                              RRI West Management LLC
Atlanta, Georgia 30309                                  RRI West Management, LLC;
(404) 348-8585                                          FMW RRI NC, LLC;
(404) 467-8845 Facsimile                                SUB-SU Hotel GP, LLC;
Chuck.Reed@lewisbrisbois.com                            Westmont Hospitality Group, Inc.;
Michael.Freed@lewisbrisbois.com                         WHG SU Atlanta LP; and
Adi.Allushi@lewisbrisbois.com                           WHG SU Atlanta, LLC




4829-3257-1330.1                               26
     Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 27 of 30




       CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      I hereby certify that this document was prepared in Times New Roman, 14-

point font pursuant to LR 5.1(c), NDGa.


      Respectfully submitted this 20th day of July, 2020.



                                                /s/ Adi Allushi
                                                CHARLES K. REED
                                                Georgia Bar No. 597597
                                                P. MICHAEL FREED
                                                Georgia Bar No. 061128
                                                ADI ALLUSHI
                                                Georgia Bar No. 852810

                                                Attorneys for Defendants
LEWIS BRISBOIS BISGAARD                         Red Roof Inns, Inc.;
  & SMITH LLP                                   Red Roof Franchising, LLC
1180 Peachtree Street NE                        RRI III, LLC;
Suite 2900                                      RRI West Management LLC
Atlanta, Georgia 30309                          RRI West Management, LLC;
(404) 348-8585                                  FMW RRI NC, LLC;
(404) 467-8845 Facsimile                        SUB-SU Hotel GP, LLC;
Chuck.Reed@lewisbrisbois.com                    Westmont Hospitality Group, Inc.;
Michael.Freed@lewisbrisbois.com                 WHG SU Atlanta LP; and
Adi.Allushi@lewisbrisbois.com                   WHG SU Atlanta, LLC
         Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 28 of 30




                           CERTIFICATE OF SERVICE

         I hereby certify that I have this 20th day of July, 2020 filed the within and

foregoing Red Roof Franchising, LLC’s Answer and Affirmative Defenses to

Plaintiff’s Second Amended Complaint for Damages via CM/ECF, which

automatically sends an electronic copy to all counsel of records as follows:

John E. Floyd                                  Joseph Robb Cruser
Manoj S. Varghese                              Kristin L. Yoder
Tiana S. Mykkeltvedt                           Glenn C. Tornillo
Amanda Kay Seals                               CRUSER MITCHELL LAW FIRM
Michael R. Baumrind                            Merician II, Suite 2000
BONDURANT, MIXSON & ELMORE, LLP                275 Scientific Drive
1201 West Peachtree Street NW, Suite           Peachtree Corners, GA 30092
3900                                           rcruser@cmlawfirm.com
Atlanta, GA 30309                              kyoder@cmlawfirm.com
floyd@bmelaw.com                               gtornillo@cmlawfirm.com
varghese@bmelaw.com                            Attorneys for Defendants
mykkeltvedt@bmelaw.com                         Kuzzins Buford, Inc.
seals@bmelaw.com                               CC&S Development, LLC
baumrind@bmelaw.com
reed@bmelaw.com                                Warner S. Fox
richardson@bmelaw.com                          Christopher Shane Keith
Attorneys for Plaintiff Jane Doe 1             Elliot Crawford Ream
                                               HAWKINS PARNELL & YOUNG, LLP
Jonathan S. Tonge                              303 Peachtree Street NE, Suite 4000
Patrick J. McDonough                           Atlanta, GA 30308-3243
Trinity Hundredmark                            wfox@hpylaw.com
ANDERSEN, TATE & CARR, P.C.                    skeith@hpylaw.com
One Sugarloaf Centre                           eream@hptylaw.com
1960 Satellite Blvd., Suite 4000               Attorneys for Defendant
Duluth, GA 30097                               Varahi Hotel, LLC
jtonge@atclawfirm.com
pmcdonough@atclawfirm.com
thundred@atclawfirm.com
bwebb@atclawfirm.com
Attorneys for Plaintiff Jane Doe 1


4829-3257-1330.1   28
         Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 29 of 30




Anthony Cochran                            acochran@sgrlaw.com
Emily C. Ward                              eward@sgrlaw.com
Smith, Gambrell & Russell, LLP             Attorneys for Essex Hotel
1230 Peachtree St. NE                      Management, LLC (misnamed as
Promenade, Suite 3100                      Essex, LLC)
Atlanta, GA 30309-3592
Pamela Newsom Lee
Rachel Wilson Mathews
Sabrina L. Atkins
SWIFT, CURRIE, MCGHEE & HIERS, LLP
The Peachtree, Suite 300
1355 Peachtree St., N.E.
Atlanta, GA 30309-3231
pamela.lee@swiftcurrie.com
rachel.mathews@swiftcurrie.com
Sabrina.atkins@swiftcurrie.com
Attorneys for HSI Chamblee, LLC




4829-3257-1330.1   29
         Case 1:19-cv-03840-WMR Document 344 Filed 07/20/20 Page 30 of 30




         Respectfully submitted this 20th day of July, 2020.



                                                   /s/ Adi Allushi
                                                   CHARLES K. REED
                                                   Georgia Bar No. 597597
                                                   P. MICHAEL FREED
                                                   Georgia Bar No. 061128
                                                   ADI ALLUSHI
                                                   Georgia Bar No. 852810

                                                   Attorneys for Defendants
LEWIS BRISBOIS BISGAARD                            Red Roof Inns, Inc.;
  & SMITH LLP                                      Red Roof Franchising, LLC
1180 Peachtree Street NE                           RRI III, LLC;
Suite 2900                                         RRI West Management LLC
Atlanta, Georgia 30309                             RRI West Management, LLC;
(404) 348-8585                                     FMW RRI NC, LLC;
(404) 467-8845 Facsimile                           SUB-SU Hotel GP, LLC;
Chuck.Reed@lewisbrisbois.com                       Westmont Hospitality Group, Inc.;
Michael.Freed@lewisbrisbois.com                    WHG SU Atlanta LP; and
Adi.Allushi@lewisbrisbois.com                      WHG SU Atlanta, LLC




4839-3794-5539.1
